tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d c jul tep kate legend taxpayer a taxpayer b state c ira x date date date date company g court k state l ssum dear ms this is in response to the letter submitted by your authorized representative on your behalf in which you request a private_letter_ruling under sec_408 facts and representations support your ruling_request of the internal_revenue_code the following taxpayer a whose date of birth was date died a resident of not having attained age taxpayer a was state l on date survived by his wife taxpayer b dated date and real_property to his wife taxpayer b representative of taxpayer a's estate taxpayer a gave devised and bequeathed all of his personal on date if she were to survive him as the personal taxpayer b was appointed by court k state l in taxpayer a’s last will and testament page at the time of his death taxpayer a was the owner of ira x maintained with company g which had a date of death value of dollar_figuresum as personal representative of taxpayer a’s estate taxpayer b will request company g pay the remaining amount standing in ira x to taxpayer a’s estate after which the ira x proceeds will be paid to herself as sole beneficiary of taxpayer a’s estate taxpayer b will roll over said amounts into an individual_retirement_arrangement ira distribution and rollover will occur during calendar_year and the rollover will occur no later than the day following the date on which the distribution from ira x set up and maintained in the name of taxpayer b upon receipt of the ira x amounts is made said based on the above facts and representations you through your authorized representative request the following letter_ruling that the proceeds of ira x which will be distributed to taxpayer a’s estate and subsequently paid to taxpayer b as sole beneficiary of said estate shall not constitute an inherited ira within the meaning of code sec_408 c with respect to taxpayer b and the surviving_spouse of taxpayer a may roll over that taxpayer b the ira x distribution which she will receive into an ira set up and maintained in her name include the ira x proceeds in income for federal_income_tax purposes for the year in which said ira x proceeds are distributed and rolled over into taxpayer b’s ira to the extent that the ira x proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer b furthermore taxpayer b is not required to with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be under sec_72 in the manner provided code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from page such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual pursuant to code sec_408 proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira c ii thus on date final income_tax regulations were published in the federal_register with respect to code sec_401 2002_19_irb_852 date question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as ira as the spouse’s own ira be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in order to make this election the spouse must sec_1_408-8 of the final regulations a beneficiary in an individual’s and a see also if although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate a decedent as his her own if an estate the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period accomplished even if ira assets pass through either a_trust or an estate a rollover may be in this case the ira x account balance remaining at taxpayer a's death is payable to taxpayer a’s estate pursuant to the terms of taxpayer a's will taxpayer b taxpayer a’s surviving_spouse is the sole personal representative of taxpayer a’s estate and the sole beneficiary under taxpayer a’s will personal representative taxpayer b will cause the ira x proceeds to be paid to taxpayer a’s estate after which the ira x amounts will be paid to taxpayer b as the estate’s beneficiary upon receipt taxpayer b intends to roll over the ira x distribution into an ira set up and maintained on her behalf rollover will occur within days of the date the ira amounts are distributed from ira x said as under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 thus with respect to your ruling requests we conclude as follows and d page that the proceeds of ira xk which will be distributed to taxpayer a's estate and subsequently paid to taxpayer b estate shall not constitute an inherited ira within the meaning of code sec_408 c with respect to taxpayer b and as sole beneficiary of said that taxpayer b the surviving_spouse of taxpayer a may roll over the ira x distribution which she will receive into an ira set up and maintained in her name include the ira x proceeds in income for federal_income_tax purposes for the year in which said ira x proceeds are distributed and rolled over into taxpayer b’s ira to the extent that the ira x proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer b furthermore taxpayer b is not required to this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that rollover ira to be set up by taxpayer b will also meet the requirements sec_408 finally it assumes that taxpayer b's rollover of the ira x distribution will be made within the frame referenced in code sec_408 d a i at all times relevant thereto the of code time pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours pacer bs pom frances v sloan manager employee_plans technical branch enclosures deleted copy of letter_ruling form_437
